DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the application filed on 12/08/2020.
Claims 1-15 are currently pending and have been examined.
International Priority
	The ADS filed 12/08/2020 claims priority to JP 2020092969, filed 5/28/2020.  JP 2020092969 properly supports all claims as presently drafted; therefore, all claims as presently drafted are granted an effective filing date of 5/28/2020.
Information Disclosure Statement
	All references listed in the IDS filed on 12/08/2020 have been considered.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“means for acquiring information regarding…” of Claim 15; and 
“means for presenting…” of Claim 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  Particularly, these terms are interpreted in light of Paragraphs 0030-0044 and Figs. 2-3 of the present application as published.  
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 8, 12, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In Claim 5, the terms “the location situated indoors” and “the location situated outdoors” lack antecedent basis.  For the purposes of this examination, these terms will be interpreted as “a location situated indoors” and “a location situated outdoors.”
	Claim 8 contains the following verbiage:  “wherein the processor is configured to present a placement layout of the one of the spaces together with the map in response to shooting of a predetermined marker by a user.”  As drafted, it is unclear whether “a user” is intended to relate back to the “user” of Claims 1 and 7 (upon which Claim 8 depends) or to indicate a new user.  In light of the specification, for the purposes of this examination “a user” will be interpreted as “the user.”
	Claim 12 contains the following verbiage:  “wherein the processor is configured to present a candidate space that is located near the one of the spaces and…”  As used in this language, “near” is a subjective term which does not provide definite bounds for the scope of the claim.  For the purposes of this examination, this language will be interpreted as “wherein the processor is configured to present a candidate space that is located within a predetermined distance of the one of the spaces and…”  
	Claim 12 specifies that a booking for particular “one of the spaces” cannot be made, yet Claim 7 (upon which Claim 12 depends) specifies that the processor make a booking for the same “one of the spaces.”  Both cannot be true, causing indefiniteness in the claim string.  For the purposes of this examination, Claim 12 will be interpreted as depending upon Claim 1 and “the one of the spaces,” “the booking,” and “the booking operation by the user” will be interpreted as “one of the spaces,” “a booking,” and “a booking operation by the user” respectively.
	Claim 13 contains the following verbiage:  “wherein the processor is configured to present the booking status on the map whenever necessary based on session information obtained from each user.”  As drafted, the phrase “whenever necessary” is subjective and indefinite, failing to provide a definite bounds for the scope of the claim.  For the purposes of this examination, this language will be interpreted as “wherein the processor is configured to present the booking status on the map based on session information obtained from each user.”
Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.
Regarding Claims 1, 14, and 15, the limitations of a processor configured to acquire information regarding status of spaces and information regarding booking status of each of the spaces, each of the spaces becoming available after being booked by a user; and present a location of each of the spaces on a map in a mode depending on status of the location of each of the spaces and the acquired booking status, as drafted, are processes that, under their broadest reasonable interpretations, cover certain methods of organizing human activity.  For example, these limitations fall at least within the enumerated subcategory of commercial or legal interactions.  Additionally, the limitation of a processor configured to acquire information regarding status of spaces and information regarding booking status of each of the spaces, each of the spaces becoming available after being booked by a user, as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes.  For example, this limitation contains activity comprising observations, evaluations, judgments, and/or opinions.  If a claim limitation, under its broadest reasonable interpretation, covers fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships, or managing interactions between people, it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind or with the aid of pen and paper but for recitation of generic computer components, it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claims recite an abstract idea.
	The judicial exception is not integrated into a practical application.  In particular, the claim recites the additional elements of an information processing apparatus, a non-transitory computer readable medium storing a program causing a computer to execute a process for information processing, and a processor.  These amount to no more than merely using a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)).  Accordingly, these additional elements do not integrate the abstract ideas into a practical application because they do not, individually or in combination, impose any meaningful limits on practicing the abstract ideas.  The claims are therefore directed to an abstract idea.
	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the judicial exception into a practical application, the additional elements amount to no more than merely using a computer as a tool to perform an abstract idea.  These cannot provide an inventive concept.  The claims are not patent eligible.  
Claims 2-13, describing various additional limitations to the device of Claim 1, amount to substantially the same unintegrated abstract idea as Claim 1 (upon which these claims depend, directly or indirectly) and are rejected for substantially the same reasons.  
Claim 2 discloses wherein the processor is configured to express an installation direction of each of the spaces in a mode depending on physical status of the location of the space and present the installation direction of the space on the map (an abstract idea in the form of a certain method of organizing human activity), which does not integrate the claim into a practical application.
Claim 3 discloses wherein a desk is installed in the space (merely narrows the field of use), a direction toward the desk is specified (an abstract idea in the form of a certain method of organizing human activity), and the processor is configured to present on the map the specified direction as the installation direction of the space (an abstract idea in the form of a certain method of organizing human activity), which do not integrate the claim into a practical application.
Claim 4 discloses wherein the processor is configured to present the location of each of the spaces on the map in a mode that indicates the installation direction of the space in accordance with a setting to present the installation direction of the space on the map (an abstract idea in the form of a certain method of organizing human activity), which does not integrate the claim into a practical application.
Claim 5 discloses wherein the processor is configured to present the location of each of the spaces on the map in a mode that can distinguish the location situated indoors and the location situated outdoors (an abstract idea in the form of a certain method of organizing human activity), which does not integrate the claim into a practical application.
Claim 6 discloses wherein the processor is configured to present the location of each of the spaces on the map in a mode that makes a floor level of the location recognizable (an abstract idea in the form of a certain method of organizing human activity), which does not integrate the claim into a practical application.
Claim 7 discloses wherein the processor is configured to make a booking for one of the spaces in response to a booking operation by the user (an abstract idea in the form of a certain method of organizing human activity and a mental process), and perform a process to guide the user to the booked space by using the map (an abstract idea in the form of a certain method of organizing human activity), which do not integrate the claim into a practical application.
Claim 8 discloses wherein the processor is configured to present a placement layout of the one of the spaces together with the map in response to shooting of a predetermined marker by a user (an abstract idea in the form of a certain method of organizing human activity), which does not integrate the claim into a practical application.
Claim 9 discloses wherein the processor is configured to present together with the map a visual image obtained from a camera that is installed so as to shoot the one of the spaces or surroundings of the one of the spaces (an abstract idea in the form of a certain method of organizing human activity), which does not integrate the claim into a practical application.
Claim 10 discloses wherein the processor is configured to change a shooting direction of the camera in response to control by the user to operate the camera (), which does not integrate the claim into a practical application.  This limitation is further found to be well-understood, routine, and conventional.  The changing of a shooting direction of the camera, particularly as described in Paragraphs 0070-0072 and 0075-0079 of the specification as published, is described at such a high degree of generality that one skilled in the art at the time of filing would understand it to be well-understood, routine, and conventional based on the standards of 112(a).
Claim 11 discloses wherein the processor is configured to change the shooting direction of the camera in a range that enables shooting at a height of a human face (), which does not integrate the claim into a practical application.  This limitation is further found to be well-understood, routine, and conventional.  The changing of a shooting direction of the camera, particularly as described in Paragraphs 0070-0072 and 0075-0079 of the specification as published, is described at such a high degree of generality that one skilled in the art at the time of filing would understand it to be well-understood, routine, and conventional based on the standards of 112(a).
Claim 12 discloses wherein the processor is configured to present a candidate space that is located near the one of the spaces and that can be booked if the booking for the one of the spaces cannot be made in response to the booking operation by the user (an abstract idea in the form of a certain method of organizing human activity), which does not integrate the claim into a practical application.
Claim 13 discloses wherein the processor is configured to present the booking status on the map whenever necessary based on session information obtained from each user (an abstract idea in the form of a certain method of organizing human activity), which does not integrate the claim into a practical application.
Claim Rejections – 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4, 7, and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sozhan et al (PGPub 20200050975) (hereafter, “Sozhan”).
Regarding Claims 1, 14, and 15, Sozhan discloses:
An information processing apparatus (Abstract; Fig. 6); 
a non-transitory computer readable medium storing a program causing a computer to execute a process for information processing (¶ 0080; Claim 10); 
a processor configured to acquire information regarding status of spaces and information regarding booking status of each of the spaces, each of the spaces becoming available after being booked by a user (Abstract; ¶ 0010, 0026-0027, 0031-0034, 0036, 0051, 0057; Fig. 6; a processor to execute executable instructions; determine building spaces satisfying the building space details; spaces are reserved for particular timeslots, becoming available for booking again at other timeslots or upon cancellation of a reservation); and 
present a location of each of the spaces on a map in a mode depending on status of the location of each of the spaces and the acquired booking status (Abstract; ¶ 0010, 0031-0034, 0051, 0057; Figs. 3-4; the building spaces that satisfy the building space details can be displayed on the map).  
Regarding Claim 2, Sozhan discloses the limitations of Claim 1.  Sozhan additionally discloses wherein the processor is configured to express an installation direction of each of the spaces in a mode depending on physical status of the location of the space and present the installation direction of the space on the map (Abstract; ¶ 0010, 0031-0034, 0051, 0057; Figs. 3-4; displayed map includes indication of the locations of both the user device and the available building spaces, thereby indicating the direction of the building spaces relative to the user).  
Regarding Claim 4, Sozhan discloses the limitations of Claim 2.  Sozhan additionally discloses wherein the processor is configured to present the location of each of the spaces on the map in a mode that indicates the installation direction of the space in accordance with a setting to present the installation direction of the space on the map (¶ 0031-0034, 0082, 0094; Figs. 3-4; user may specify desired business resources from a list or a map; a user may view a user interface providing a list of locations on a map, a list, or another display; choosing to view the locations on a map which displays both the location of the user device and the available building spaces necessarily indicates the installation directions of said available buildling spaces).  
Regarding Claim 7, Sozhan discloses the limitations of Claim 1.  Sozhan additionally discloses:
wherein the processor is configured to make a booking for one of the spaces in response to a booking operation by the user (Abstract; ¶ 0010, 0036; a user can select the particular building space they want to reserve via the display of the mobile device); and 
perform a process to guide the user to the booked space by using the map (¶ 0041-0042; the display of the mobile device can display directions from the location of the mobile device to the location of the reserved building space; directions can be overlaid on the map displayed on the display of the mobile device).  
Claim Rejections – 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Sozhan in view of Segal et al (PGPub 20150039357) (hereafter, “Segal”).
Regarding Claim 3, Sozhan discloses the limitations of Claim 2.  Sozhan does not explicitly disclose but Segal does disclose wherein a desk is installed in the space (¶ 0058-0060, 0107; Fig. 8; available spaces may contain desks).  
Sozhan additionally discloses a direction toward a reservable space is specified (Abstract; ¶ 0010, 0031-0034, 0051, 0057; Figs. 3-4; displayed map includes indication of the locations of both the user device and the available building spaces, thereby indicating the direction of the building spaces relative to the user).  Sozhan does not explicitly disclose but Segal does disclose the reservable space contains a desk (¶ 0058-0060, 0082, 0094, 0107; Fig. 8; resource reservation module may provide directions to a facility, directions to a workspace within a facility; workspace may be a desk).  
Sozhan additionally discloses the processor is configured to present on the map the installation direction of the space (Abstract; ¶ 0010, 0031-0034, 0051, 0057; Figs. 3-4; displayed map includes indication of the locations of both the user device and the available building spaces, thereby indicating the direction of the building spaces relative to the user).  Sozhan does not explicitly disclose but Segal does disclose the desk is contained within the room, therefore the direction of the space is the direction of the desk (¶ 0058-0060, 0082, 0094, 0107; Fig. 8; resource reservation module may provide directions to a facility, directions to a workspace within a facility; workspace may be a desk).  
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the room reservation techniques and arrangements of Segal with the space reservation system of Sozhan because the combination merely applies a known technique to a known device/method/product ready for improvement to yield predictable results (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Segal are applicable to the base device (Sozhan), the technical ability existed to improve the base device in the same way, and the results of the combination are predictable because the function of each piece (as well as the problems in the art which they address) are unchanged when combined.
Regarding Claim 8, Sozhan discloses the limitations of Claim 7.  Sozhan does not explicitly disclose but Segal does disclose wherein the processor is configured to present a placement layout of the one of the spaces together with the map in response to shooting of a predetermined marker by a user (¶ 0058; individuals may use a user client to locate a specific physical location from an on device map; individuals may then be directed to a location specific floor plan).  The motivation to combine remains the same as for Claim 3.  
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sozhan in view of Whitney et al (PGPub 20210148710, claiming the benefit of Provisional Application 62/936,859) (hereafter, “Whitney”).
Regarding Claim 5, Sozhan discloses the limitations of Claim 1.  Sozhan additionally discloses wherein the processor is configured to present the location of each of the spaces on the map in a mode that includes space details (¶ 0010, 0031-0035, 0069; Figs. 3-4; the building spaces that satisfy the building space details can be displayed on the map; building map can additionally show a summary of the specified building space details).  Sozhan does not explicitly disclose but Whitney does disclose wherein the space details include whether the location is situated indoors or outdoors (¶ 0040, 0042, 0047, 0050; Figs. 2B-2C; location to be reserved may be indoor or outdoor; if an outdoor space is reserved and weather conditions make an outdoor space unsuitable, the system may present one or more suitable indoor alternatives).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the reservable space processing details of Whitney with the space reservation system of Sozhan because the combination merely applies a known technique to a known device/method/product ready for improvement to yield predictable results (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Whitney are applicable to the base device (Sozhan), the technical ability existed to improve the base device in the same way, and the results of the combination are predictable because the function of each piece (as well as the problems in the art which they address) are unchanged when combined.
Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sozhan in view of Thompson et al (PGPub 20140257883) (hereafter, “Thompson”).
Regarding Claim 6, Sozhan discloses the limitations of Claim 1.  Sozhan does not explicitly disclose but Thompson does disclose wherein the processor is configured to present the location of each of the spaces on the map in a mode that makes a floor level of the location recognizable (¶ 0065; Fig. 8; the map can provide the user with a location of the resource including a building in which the resource is located, a location in the building that identifies on which floor the resource resides and the location of the resource on that floor).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the room reservation mapping functionality of Thompson with the space reservation system of Sozhan because the combination merely applies a known technique to a known device/method/product ready for improvement to yield predictable results (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Thompson are applicable to the base device (Sozhan), the technical ability existed to improve the base device in the same way, and the results of the combination are predictable because the function of each piece (as well as the problems in the art which they address) are unchanged when combined.
Regarding Claim 13, Sozhan discloses the limitations of Claim 1.  Sozhan does not explicitly disclose but Thompson does disclose wherein the processor is configured to present the booking status on the map whenever necessary based on session information obtained from each user (¶ 0066; the map can include indicators associated with the enterprise resource to indicate availability of the enterprise resource for a specified time period).  The motivation to combine remains the same as for Claim 6.
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Sozhan in view of Fukasawa (PGPub 20170019629) (hereafter, “Fukasawa”).  
Regarding Claim 9, Sozhan discloses the limitations of Claim 7.  Sozhan does not explicitly disclose but Fukasawa does disclose wherein the processor is configured to present together with the map a visual image obtained from a camera that is installed so as to shoot the one of the spaces or surroundings of the one of the spaces (¶ 0107-0109, 0116; Figs. 4-5; display screen may display a captured image and a map image).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the camera and map display functionality of Fukasawa with the space reservation system of Sozhan because the combination merely applies a known technique to a known device/method/product ready for improvement to yield predictable results (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Fukasawa are applicable to the base device (Sozhan), the technical ability existed to improve the base device in the same way, and the results of the combination are predictable because the function of each piece (as well as the problems in the art which they address) are unchanged when combined.
Regarding Claim 10, Sozhan in view of Fukasawa discloses the limitations of Claim 9.  Sozhan does not explicitly disclose but Fukasawa does disclose wherein the processor is configured to change a shooting direction of the camera in response to control by the user to operate the camera (¶ 0060-0061, 0107-0109, 0116, 0205-0208; Figs. 4-5; user provides input to specify a position on the camera line, and the camera will shift to provide feedback in response thereto).  The motivation to combine remains the same as for Claim 9.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Sozhan in view of Fukasawa and Lais (PGPub 20110277518) (hereafter, “Lais”).
Regarding Claim 11, Sozhan discloses the limitations of Claim 10.  Sozhan does not explicitly disclose but Fukasawa does disclose wherein the processor is configured to change the shooting direction of the camera (¶ 0060-0061, 0107-0109, 0116, 0205-0208; Figs. 4-5; user provides input to specify a position on the camera line, and the camera will shift to provide feedback in response thereto).  Sozhan and Fukasawa do not explicitly disclose but Lais does disclose wherein the shooting direction of the camera is changed in a range that enables shooting at a height of a human face (¶ 0034; camera is vertically adjusted to eye level).  
The motivation to combine the references of Sozhan and Fukasawa remains the same as for Claim 9.  It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the camera modification of Lais with the space reservation system of Sozhan and Fukasawa because the combination merely applies a known technique to a known device/method/product ready for improvement to yield predictable results (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Lais are applicable to the base device (Sozhan and Fukasawa), the technical ability existed to improve the base device in the same way, and the results of the combination are predictable because the function of each piece (as well as the problems in the art which they address) are unchanged when combined.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Sozhan in view of Yeluguri et al (US 10,860,954) (hereafter, “Yeluguri”).
Regarding Claim 12, Sozhan discloses the limitations of Claim 1.  Sozhan does not explicitly disclose but Yeluguri does disclose wherein the processor is configured to present a candidate space that is located near the one of the spaces and that can be booked if the booking for the one of the spaces cannot be made in response to the booking operation by the user (Column 3, lines 36-56, Column 4, lines 13-32; Column 11, line 56 through Column 12, line 8; Column 13, line 55 through Column 14, line 6; Figs. 1A-1E; if the desired room is unavailable, the roomfinder platform may identify one or more alternate rooms based on the client data, the facility data, and/or other information; identified alternate rooms are proximate to the desired room).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the room reservation techniques of Yeluguri with the space reservation system of Sozhan because the combination merely applies a known technique to a known device/method/product ready for improvement to yield predictable results (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Yeluguri are applicable to the base device (Sozhan), the technical ability existed to improve the base device in the same way, and the results of the combination are predictable because the function of each piece (as well as the problems in the art which they address) are unchanged when combined.


Discussion of Prior Art Cited but Not Applied
For additional information on the state of the art regarding the claims of the present application, please see the following documents not applied in this Office Action (all of which are prior art to the present application):
PGPub 20170357915 – “Device, Method, and Graphical User Interface for Meeting Space Management and Interaction,” Holmes et al, disclosing a system for the reservation and management of rooms and spaces
PGPub 20070162315 – “Space Reservation System,” Hodges, disclosing a system for the reservation of rooms and spaces
PGPub 20190188619 – “Collaborative Enterprise Shared Resource Status System,” Chaturvedi et al, disclosing a system for the reservation, management, and status checking and updating of rooms and spaces
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK C CLARE whose telephone number is (571)272-8748. The examiner can normally be reached Monday-Friday 7:30am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK C CLARE/Examiner, Art Unit 3628                                                                                                                                                                                                        
/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628